On an affidavit that the defendant was in confinement, and that material witnesses in his favor were about to leave the s7ate, The Court granted a rule to take their depositions, although the writ was not returnable until next term. (b)

 In Gilpin v. Semple, post, 251, the court seemed to doubt its authority to grant a rule to take depositions, before the return of the writ The practice in the courts of Philadelphia, however, has been uniform, in support of the authority. See 2 Dall. 78, 1 Yeates 404.